FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                      UNITED STATES CO URT O F APPEALS
                                                                  November 6, 2007
                                                     Elisabeth A. Shumaker
                          FO R TH E TENTH CIRCUIT        Clerk of Court




    SCOTT A . DU KE,

                Plaintiff-Appellant,

    v.                                                   No. 07-1122
                                                   (D.C. No. 06-cv-836-PSF)
    M ICH AEL J. ASTRU E, *                               (D . Colo.)
    Commissioner of Social Security,

                Defendant-Appellee.



                             OR D ER AND JUDGM ENT **


Before KELLY, PO RFILIO, and A ND ER SO N, Circuit Judges.




         Scott A. Duke appeals from an order of the district court affirming the

Commissioner’s decision denying his applications for disability insurance benefits




*
     Pursuant to Fed. R. App. P. 43(c)(2), M ichael J. Astrue is substituted for
Jo Anne B. Barnhart as appellee in this appeal.
**
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
and supplemental security income. W e have jurisdiction under 28 U.S.C. § 1291

and 42 U.S.C. § 405(g), and we affirm.

      M r. Duke alleged that he became disabled because of bipolar disorder and

low thyroid. The agency denied his applications initially and he requested a

hearing before an administrative law judge (ALJ). 1 After the hearing, the ALJ

determined that M r. Duke was not eligible for benefits, concluding that he was

not disabled at step five of the analysis because he could perform a significant

number of jobs in the regional and national economies. See Williams v. Bowen,

844 F.2d 748, 750-52 (10th Cir. 1988) (explaining five-step process for

evaluating claims for disability benefits). The Appeals Council denied

M r. Duke’s request for review, making the A LJ’s decision the C ommissioner’s

final decision. See D oyal v. Barnhart, 331 F.3d 758, 759 (10th Cir. 2003).

M r. Duke sought review in the district court, and that court affirmed the A LJ’s

decision. This appeal followed.

      W e review the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence in the record and whether the

correct legal standards were applied. Winfrey v. Chater, 92 F.3d 1017, 1019

(10th Cir. 1996). On appeal, M r. Duke raises the same issues that he raised in the



1
       As part of the procedure for testing modifications to the disability
determination process, the step requiring M r. Duke to seek reconsideration was
eliminated in this case and he was able to request a hearing after the initial denial
of his applications. See 20 C.F.R. § 404.906(b)(4).

                                         -2-
district court. First, he argues that the ALJ erred in determining his residual

functional capacity. Second, he contends that the ALJ erred in holding that the

Commissioner met his burden at step five. The district court’s order thoroughly

analyzed the record and the findings of the ALJ using the same standard of review

that governs our review. Having reviewed the parties’ briefs, the record, and the

applicable law , w e conclude that the district court’s analysis is correct and we

see no reason to repeat that analysis here. Accordingly, the judgment is

AFFIRM ED for the same reasons articulated in the district court’s order dated

February 1, 2007.

                                                      Entered for the Court



                                                      John C. Porfilio
                                                      Circuit Judge




                                          -3-